Mr. Justice Hernández
delivered the following opinion of the court.
This is an appeal taken by Isabel Caballero from a judgment rendered by the District Court of San Juan under which she was convicted of the crime described in section 288 of the Penal Code, and sentenced to one year of imprisonment in the district jail at hard labor, and to the payment of a fine of $250 and costs.
The case was first brought in the Municipal Court of San Juan under a sworn complaint filed on the 9th day of September of last year, reading as follows:
“I, Francisco Tallada, I. P., complain against Isabel Caballero for maintaining a disorderly assignation liouse, which is known to her neighbors Enlalio Yega and Felipe Ramos, and to Natalia Merced who has been used by her in her house for inunoral purposes. ’ ’
On this complaint the case was duly tried in the aforesaid municipal court and on the same day, the 9th of September, the said Caballero was sentenced to six months in jail, $200 fine, and costs.
An appeal was taken from the aforesaid sentence to the District Court of San Juan; a new trial was held and on the 24th day of October, ultimo, the appellant was sentenced to *141imprisonment in jail for one year, at hard labor, a fine of $250, and to the payment of costs, from which judgment an appeal was taken to this Supreme Court.
In the copy of the record transmitted by the secretary of the court below there is no protest, no bill of exceptions, nor has the attorney for appellant filed any written allegations,, but confined himself at the hearing to a discussion of the-evidence as weighed by the court below.
We have carefully examined such evidence and find that, the sentence appealed from is not contrary thereto, but that it is in accordance with the merits thereof and, further, that the provisions of section 288 of the Penal Code, within which the offense complained of is comprised, have been duly applied-
We are therefore of the opinion that the judgment rendered by the District Court of San Juan is a just and proper one- and that the same should be affirmed with costs against the-appellant.

Affirmed.

Chief Justice Quiñones and Justices Figueras, MacLeary and Wolf concurred.